DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                   v.

                          REINALDO RUIZ,
                             Appellee.

                             No. 4D19-3354

                         [February 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. 18-4918
CF10A.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See State v. Stevenson, No. 4D19-3831, 2020 WL 7050713
(Fla. 4th DCA Dec. 2, 2020) (affirming dismissal of felony possession
charge involving less than 20 grams of THC oil).

WARNER, MAY and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.